Case 7:19-cr-00175-NSR Document 71 Filed 03/08/21 Page 1 of 1

 

HopcGES WALSH & BURKE, LLP
ATTORNEYS AT LAW
55 CHURCH STREET, SUITE 211
WHITE PLAINS, NEW YORK 10601

(914) 385-6000
FAX (914) 385-6060
www.hwb-lawfirm.com

Michael K. Burke, Esq.
Direct E-Mail: mburke@hwbh-lawfirm.com

March 8, 2021

VIA ECF

Honorable Nelson S. Roman
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: United States v. Paul Elmowsky
Docket No: 19 CR 175

Dear Judge Roman:

I, along with Kevin T. Conway represented the defendant in the above referenced
matter. In advance of trial that is scheduled for March 15, 2021, I reviewed the docket
entries and observed that the Court has not yet issued its Rule 5(f) Order. I am
respectfully requesting that the Court issue a Rule 5(f) Order prior to the commencement
of the trial regarding the Government’s Brady obligations,

Thank you for your consideration.

Respectfully submitted,

Micha K. Carke

Michael K. Burke
MKB:sg

Ce: AUSA Jeff Coffman
